Opinión concurrente del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 8 de enero de 1987.
I
El 26 de junio de 1986, certificamos la sentencia mayori-taria del Tribunal, en la cual se confirmaba la del Tribunal *590Superior, Sala de Mayagüez, que declaró culpable al apelante Luis J. González Navarrete por infringir el Art. 404 de la Ley de Sustancias Controladas.
En aquella ocasión el Juez Asociado Señor Rebollo López disintió y se reservó el derecho de opinar en cuanto al segundo señalamiento de error, a saber, que el caso debió ventilarse en sus méritos ante juez distinto de aquél ante el cual se dilucidó sin éxito una moción de supresión de evidencia.!1) El Juez Asociado Señor Hernández Denton disintió sin opinión escrita y el Juez Presidente, Señor Pons Núñez no intervino.
Seis (6) meses después, el 31 de diciembre de 1986, el Juez Asociado Señor Rebollo López expone vehementemente, me-diante Opinión Disidente, su criterio de que el segundo error fue cometido. A tal efecto, en su análisis caracteriza la sen-tencia mayoritaria como “un viraje repentino e inexplicable”; “viraje que resulta peligroso”; “índice de inconsistencia”; producto del “desconocimiento de la práctica del procedi-miento criminal”; y que “da la espalda, sin explicación o ló-gica posible”. Esos términos nos mueven a certificar la pre-sente concurrencia. Al hacerlo, consignaremos los fundamen-tos jurídicos, recordando las sabias palabras del jurista Soto Nieto:
... El enjuiciamiento de los actos humanos, en toda su in-mensa complejidad, requiere algo más que la frigidez mental que supone la puesta en marcha de una cadena silogística.
Y tratándose de Tribunal colegiado, aún se añade a la re-flexión individual la colectiva y dialogante. Qué útil y fruc-tuoso se ofrece ese sereno contraste de pareceres, esa crítica moderada y estimulante, ese pensar conjunto desvelador de las más sutiles facetas del litigio, que la deliberación judicial promueve y facilita. Siempre que la necesaria y pacífica dis-cusión no degenere en disputa, y que cada miembro no se crea *591asistido de un carisma de infalibilidad. Escuchar, escuchar con advertencia, un poco de humildad y un mucho de corte-sía, las opiniones ajenas, aceptando sin demora ni regateo •todo lo que tengan de fundadas y de estimables. Fuera todo ribete de soberbia intelectual capaz de impermeabilizar al Magistrado frente a ajenos veredictos, encerrándole en la concha de un exclusivismo razonante con desmedido culto al propio parecer. El que fue Subsecretario del Ministerio de Justicia, señor López Martínez, pronunció en su toma de po-sesión estas bellas y certeras palabras: “No escuchar es ta-parse los ojos y exponerse a ser dirigidos por teóricas y va-nas ilusiones. No escuchar puede ser una forma de apego des-ordenado a los propios pareceres. Escuchar es ser atento, enterarse de lo que nos dicen y hacer un esfuerzo leal para comprender. Escuchar es incómodo porque somete a crítica nuestros planes, nos hace ver que nuestros proyectos, que nos parecían muy buenos, tienen puntos flacos o por lo menos discutibles, y nos impone el arduo trabajo de armonizar o de elegir . . . ; pero es imprescindible; sin escuchar no se debe gobernar ni el pequeño y entrañable mundo de nuestros ho-gares.” F. Soto Nieto, Compromiso de Justicia, Madrid, Ed. Montecorvo, 1977, pág. 50.
En esta sintonía de coloquio edificante dirigimos nuestra atención a las preocupaciones que resultan de la disidencia. Antes no tuvimos el beneficio de conocerlas. Confiamos que es-tas reflexiones permitan esclarecer las interrogantes o dudas allí esbozadas, o al menos, en igualdad de condiciones, acredi-tar los fundamentos jurídicos básicos que apoyan nuestra po-sición.
II
De entrada, merece unas breves líneas la metodología ad-judicativa institucional usada. El mecanismo de sentencia es apropiado. Toda la crítica y razonamiento de la disidencia se basa en la falacia de que el planteamiento de González Nava-rrete era nuevo y que lo resuelto es un viraje en la doctrina prevaleciente. Bastará examinar los casos citados en la sen-tencia y en esta concurrencia para damos cuenta de que dicho *592planteamiento es sólo una modalidad repetitiva más, y que la misma simplemente reitera una norma jurisprudencial esta-blecida desde hace décadas. El único cambio que detectamos es la interpretación propuesta en la disidencia.
Así, en la sentencia de 26 de junio de 1986, al analizar la cuestión expusimos:
El apelante alega violación al debido proceso de ley por el simple hecho de que ante el juez que se ventiló el caso tam-bién se discutió una moción de supresión de evidencia. Aduce que el magistrado conocía “casi toda la prueba”. Se apoya en Pueblo v. Toro Goyco, 84 D.P.R. 4S2 (1962). No tiene razón. No cabe la analogía de Pueblo v. Toro Goyco, supra. Los he-chos son claramente distinguibles del presente caso. (1)
Como dijimos en In re Marín Báez, 81 D.P.R. 274, 287 (1959), “nunca ha sido ni es la norma constitucional que cual-quier contacto previo con la prueba, no importa su alcance y efectos, incapacite a un juzgador para dirimir posteriormente los méritos de una controversia”. Esa norma general es la prevaleciente en las reglas. Así, entre los fundamentos de in-hibición de la Regla 76 de Procedimiento Criminal no halla-mos sostén para la teoría del apelante. Por el contrario, la Regla 284 que gobierna el trámite a seguir en torno a una moción de supresión de evidencia, contempla la posibilidad de que se dilucide conjuntamente en la vista en su fondo. Esa práctica es frecuente. “En muchas ocasiones la prueba del fiscal en oposición de las pretensiones de la defensa es la misma que tiene para sostener la acusación y el juez recibe la prueba durante la vista del caso en su fondo. Normal-mente no constituye perjuicio para el acusado. Ver Dibella v. United States, 369 U.S. 121 (1962).” Pueblo v. Flores Valentín, 88 D.P.R. 913, 914 (1963). Aparte de lo expuesto, concluir lo contrario promovería la práctica incontrolable de descualificar jueces. Finalmente, ¿cómo sostener que pueda haber una infracción constitucional porque el juicio sea ven-tilado ante el mismo juez que separadamente declaró sin lu-gar la supresión, y no la haya en ocasión de plantearse la cuestión durante el proceso?
En resumen, el error no fue cometido. El apelante reclama de forma general el derecho. No aduce ni nos ha demostrado *593:perjuicio especifico alguno. Salvo que entremos en el campo de la especulación o en el fascinante laboratorio académico, el planteamiento calece de méritos. (Énfasis nuestro.)
I — i hH hH
Reafirmamos y ampliamos esos pronunciamientos. Según antes indicado, desde In re Marín Báez, supra; Pueblo v. Quiles, 83 D.P.R. 63 (1961); Pueblo v. Pacheco, 83 D.P.R. 285 (1961); Pueblo v. Flores Valentín, supra, y Pueblo v. Martés Olán, 103 D.P.R. 351 (1975), habíamos decidido que salvo circunstancias de comprobado perjuicio específico, no constituía error el que un mismo juez ventilara un incidente previo y a su vez posteriormente presidiera el juicio en su fondo. En Pueblo v. Dones Arroyo, 106 D.P.R. 303, 317 (1977), reiteramos enfáticamente así la norma: “El mero contacto previo con la prueba no incapacita al juez para ver el caso en los méritos. El acusado tiene que demostrar afirma-tiva y específicamente en qué consiste el prejuicio y par-cialidad para que prospere una moción bajo la Regla 76(f). Alegaciones y conjeturas no son suficientes.”
*594En el caso de autos, evidentemente el apelante González Navarrete no ha cumplido con esa norma. Todo su pedido está formulado en que el juez sentenciador antes le había decla-rado sin lugar la moción de supresión de evidencia. De ello in-fiere prejuicio. El razonamiento es circularmente erróneo.
Por su actualidad, reproducimos in extenso la cita vertida en Pueblo v. Pacheco, supra, pág. 289, del caso de Craven v. United States, 22 F.2d 605 (1927), cert. denegado, 276 U.S. 627, 72 L. Ed.2d 739 (1928):
“A lo sumo, pues, el affidávit imputa un ‘prejuicio’ fundado en la evidencia producida en corte abierta durante el primer juicio y en nada más resolvemos que tal ‘prejuicio’ (si es que ha de considerarse éste un término apropiado para referirse a un estado mental bien formado, 255 U.S. 42, 41 S. Ct. 236, 65 L. Ed. 481) no es personal; es judicial. Lo ‘personal’ con-trasta con lo judicial; caracteriza una actitud de origen extrajudicial, que se produce non coram judice. El término ‘personal’ caracteriza claramente el prejuicio que se ha de evitar. Es la palabra significativa contenida en el estatuto. Es deber de un juez que merezca ese nombre, derivar sus puntos de vista de la evidencia. El estatuto nunca contempló inhabilitar a nuestros tribunales mediante la descalificación de un juez, sobre la base única de un prejuicio (o estado mental, 255 U.S. 42, 41 S. Ct. 236, 65 L. Ed. 481) contra viola-dores de la ley, civil o penal, derivada de evidencia presen-tada en el curso de procedimientos judiciales en que dicho juez ha entendido. Cualquiera otra interpretación converti-ría el estatuto en un escollo intolerable a una eficiente ad-ministración de los procedimientos judiciales, los cuales de por sí no son hoy día muy rápidos o efectivos.
A base de la teoría ahora levantada, ningún juez estaría calificado para juzgar dos veces un mismo caso. No importa que el segundo juicio sea el resultado de no llegar a un acuer-do el jurado, por razones de incompetencia o aun de corrup-ción, o porque el juez que entendió en el caso declare con lugar una moción de nuevo juicio, o porque un tribunal de apelación sostenga un señalamiento de error. Si, como resul-tado del primer juicio, el juez adquiere un prejuicio o estado *595mental a favor o en contra de cualquiera de las partes, como desde luego ha de ocurrir, queda descalificado.
Si, como aconteció en muchos de los casos reportados, se permitiese que este estatuto fuera usado por abogados exce-sivamente celosos, que empequeñecieren su deber profesional hacia el bienestar público y hacia el tribunal en su calidad de protector del derecho público, como un método para lograr una demora (U.S. v. Fricke [D. C.] 261 F. 541), y en muchos casos un nuevo juicio ante un juez que deberá acercarse, de novo, a problemas previamente considerados por otro juez (Ex parte Am. Steel Barrel Co., 230 U.S. 35, 44, 33 S. Ct. 1007, 57 L. Ed. 1379) el estatuto habría de proveer inmuni-dad contra ataque únicamente a aquellos peleles amorfos que fueron condenados por el juez McEeynolds por ser deposita-rios impropios del poder judicial (255 U.S. 43, 41 S. Ct. 236, 65 L. Ed. 481). Solamente los tímidos y los incompetentes, si es que los hay ahora o ha de haberlos en el futuro en la judi-catura federal, estarían exentos de ser atacados bajo este estatuto.” (Énfasis suplido.) Pueblo v. Pacheco, supra, págs. 289-290.
Esta norma prevalece. Withrow v. Larkin, 421 U.S. 35, 57 (1975); United States v. Nelson, 718 F.2d 315 (9no Cir. 1983). Es unánime la doctrina en las jurisdicciones federal y estatal respecto a que la intervención de un juez durante el procesamiento de un caso, y el conocimiento adquirido de la evidencia no impide su ulterior participación en la vista en sus méritos. 13A Wright, Miller & Cooper, Federal Practice and Procedure Sec. 3542 et seq. (2da ed. 1984). Específica-mente en cuanto a la intervención en mociones de supresión de evidencia, consistentemente se ha resuelto que ello no implica prejuicio del juez. No es práctica apropiada ni favorecida so-licitar su descalificación después que éste ha resuelto en contra de un acusado. United States v. Parker, 742 F.2d 127, 128-129 (4to Cir. 1984), cert. denegado, 105 S. Ct. 575 (1984); United States v. Phillips, 664 F.2d 971 (5to Cir. *5961981), cert. denegado, 102 S. Ct. 2965, 103 S. Ct. 208; People v. McDonald, 186 N.E.2d 303, 306 (Ill. 1962).
El prejuicio, opinión formada o prejuzgamiento del caso que contempla el inciso (f) de la Regla 76 de Procedimiento Criminal, de ordinario no cubre la situación de decretos an-teriores contra un acusado en procedimientos criminales. Maret v. United States, 332 F. Supp. 324 (Miss. 1971). Tiene, que ser de naturaleza personal o demostrarse cabalmente una conducta del juez que sugiera, de hecho, que existe cierta fric-ción u hostilidad entre éste y el litigante. United States v. Carmichael, 726 F.2d 158, 160 (4to Cir. 1984); Blizard v. Fielding, 454 F. Supp. 318 (Mass. 1978), confirmado en 601 F.2d 1217 (1978).
“Debe hacerse una distinción entre una determinación judicial derivada de la prueba y de procedimientos extensos ante una corte, y la determinación que no está fundamentada en hechos producidos en corte, sino en actitudes e ideas que se ori-ginan de fuentes externas al recinto judicial. No es suficiente para descualificar a un juez demostrar que hubo prejuicio o apasionamiento en unas expresiones de derecho hechas pre-viamente por él, en una decisión anterior contraria al liti-gante en el caso o en resoluciones adversas durante el litigio.” (Traducción nuestra y citas omitidas.) Maret v. United States, supra, pág. 325. Nunca ha existido una regla absoluta y automática que autorice a descualificar a un juez por decre-tos judiciales en contra de un acusado, independientemente de que los mismos sean erróneos. United States v. Winston, 613 F.2d 221, 223 (9no Cir. 1980), expone así la doctrina. “La Sec. 455(b) (1) [equivalente al inciso (f) de nuestra Regla 76] por otro lado puede requerir la descualificación de un juez en situaciones en que el juez tenga conocimiento de hechos del caso antes del juicio, independientemente de cualquier posible prejuicio o parcialidad. Sin embargo, en tales casos la descua-lificación es únicamente procedente cuando la información se deriva de una fuente extrajudicial. El conocimiento obtenido *597en el transcurso de una participación anterior en el mismo caso no requiere que el juez se descualifique a sí mismo. United States v. Grinnell, 384 U.S. 563, 583, 86 S. Ct. 1698, 1710, 16 L. Ed. 2d 778 (1966); United States v. Carignan, 600 F.2d 762, 763 (9no Cir. 1979); United States v. Azhocar, 581 F.2d 735, 739 (9no Cir. 1978), cert. denegado, 440 U.S. 907, 99 S. Ct. 1213, 59 L. Ed. 2d 454 (1979); In re Webster, 382 F.2d 79, 84 (9no Cir. 1967); Lyons v. United States, 325 F.2d 370, 376 (9no Cir. 1963), cert. denegado, 377 U.S. 969, 84 S. Ct. 1650, 12 L. Ed. 2d 738 (1964)."
H-¶ <¡
Para sostener lo contrario, el disenso evoca la experiencia y práctica forense y concluye que ese contacto con la prueba automática e indefectiblemente exige la descalificación ulterior del juez. Como autoridades cita a Martínez Torres v. Amaro Pérez, 116 D.P.R. 717 (1985) y Pueblo v. Miranda Marchand, 117 D.P.R. 303 (1986). Una simple lectura de am-bos casos demuestra que son claramente distinguibles. Martínez Torres v. Amaro Pérez, supra, al igual que Pueblo v. Toro Goyco, supra, versan sobre trámites —regularmente ex parte— de determinación de causa probable: uno para acusar de un delito a una persona y otro para revocar sumariamente una sentencia suspendida a un convicto. A su vez, Pueblo v. Miranda Marchand, supra, gira en torno al contacto con la prueba (perjudicado) en cámara, de origen extrajudicial y ex parte, antes de ventilarse el proceso.
A poco examinemos con detenimiento las interrogantes de la disidencia, notamos que se apuntalan frágilmente en la vi-sión de que el proceso judicial —y todos los incidentes corre-lativos generados por mociones de diversas índoles, que impli-can conocimiento o contacto previo con la prueba por un juez— inhabilitan para presidir imparcialmente un proceso. Tal en-foque fue discutido e implícitamente rechazado por este Tribunal en la progenie de casos antes citados. Recientemente en *598Pueblo v. Rivera Tirado, 117 D.P.R. 419, 443 (1986), luego de profundizar sobre la psicodinámica y génesis del proceso criminal y fallo, dijimos: “El fenómeno psicoanalítico del pro-blema de estimar credibilidad entre el testigo y el juez puede medirse desde distintas perspectivas. Para algunos magistra-dos es probable que la primera impresión o el primer testigo sea determinante. Sin embargo, no es posible generalizar y concluir que evaluado el proceso integralmente, los jueces, mediante análisis sereno y criterio comparativo no puedan desprenderse de esa impresión original y entonces proceder a dirimir certeramente el alcance y veracidad de ese testigo a la luz de otros testimonios y demás prueba.” Y más adelante, resolvimos que “de las vivencias aisladas individuales no nos es posible derivar razonablemente generalizaciones fundadas. Ni la ciencia de la psicología como tampoco las normas jurí-dicas apoyan esa tesis. No tenemos base para sostener la res-trictiva visión de que la validez y corrección de dirimir credi-bilidad dependa exclusivamente del factor tiempo, de la me-moria del juzgador o de su 'primera impresión vis a vis la segunda. La psicogenética de juzgar es algo más complejo”. (Énfasis suplido.)
Y
Aclarados estos extremos, notamos que el planteamiento del apelante González Navarrete —que encuentra eco en la disidencia— se centra más bien en un trámite que es en sí una reconsideración. Ello no es favorecido en nuestra jurisdicción ni en la norteamericana. Nos explicamos. El planteamiento reproduce por vía de apelación la misma cuestión que con an-terioridad ya trajo a este foro el 13 de marzo de 1985, por vía del certiorari 0-85-146. Allí, con el disenso del Juez Asociado Señor Rebollo López, proveimos no ha lugar el 14 de marzo de 1985.
*599Salvo circunstancias excepcionales no presentes ahí debió terminar el asunto. En Pueblo v. Hernández Flores, 113 D.P.R. 511, 514, 516 (1982), expresamente resolvimos que un acusado —a quien se le ha negado antes una moción de supre-sión de evidencia— no tiene automáticamente derecho a “rei-terar el planteamiento y exigir que se resuelva de novo des-pués de su denegación con anterioridad a la vista de la causa”. Como única excepción destacamos que la “defensa tiene que poner al tribunal en condiciones de resolver que las circuns-tancias específicas del caso ameritan o exigen que se permita reproducir la moción de supresión de prueba”.
Así identificado, notamos que los tribunales tratan la cues-tión como una reconsideración. Ello describe adecuada y su-ficientemente la naturaleza real del trámite. En estas circuns-tancias pretender que el contacto anterior con la prueba des-cualifique per se al juez de ventilar el juicio en su fondo es lle-var el asunto a un extremo impermisible.
VI
En resumen, en el caso de autos, el apelante González Na-varrete ha tratado de hacer indirectamente lo que en Pueblo v. Hernández Flores, supra, no permitimos. Se trata de un reclamo al derecho a reconsideración, pero esta vez cuestio-nando la capacidad e imparcialidad del juez sentenciador. El argumento de previo contacto con la prueba es un non sequi-tur inmeritorio. Era él, y no el juez, a quien se estaba juz-gando. “ [N] o ha demostrado que el grado de contacto o rela-ción previa con la prueba del juez que presidió el juicio cau-sara erosión de la imparcialidad y objetividad que deben go-bernar todo juicio justo. Ante esa realidad de hechos, y no existiendo disposición constitucional, legislativa o reglamen-taria que excluya la participación del juez en ausencia de prueba específica de parcialidad o patente apariencia de la misma, no hemos de intervenir con la decisión de instancia.” Pueblo v. Martés Olán, supra, pág. 356.
*600Después de todo, el “juez es un hombre viviente, y juzga con toda su alma; realiza obra no tan sólo racional, sino hu-mana. La jurisprudencia, en sus aspectos multiformes, es a la vez una ciencia normativa y un arte práctico, que sirve para resolver las dificultades más diversas de la vida social. El arte de juzgar apela al espíritu de sutileza aliado con el espíritu geométrico, incluso en la aplicación de los principios del dere-cho. Aun debiendo someter sus razonamientos al rigor lógico, el juez piensa complacido, con Goethe, que ‘nada hay más ilógico que el abuso de la lógica’. Debe el juzgador dar pruebas de sagacidad, de prudencia y, sobre todo, de buen sentido”. F. Gorphe, Las Resoluciones Judiciales (L. Alcalá-Zamora y Castillo, trad.) Buenos Aires, Eds. Jurídicas Europa-Amé-rica, 1953, pág. 38.
—O—
Voto particular emitido por el
Juez Asociado Señor Rebollo López.
San Juan, Puerto Rico, a 13 de enero de 1987.
Unas breves reflexiones sobre la “opinión concurrente” certificada por el Juez Asociado Antonio S. Negrón García con fecha de 8 de enero de 1987 en el caso de epígrafe; ponencia que desgraciadamente parece ser el producto de una “reacción impensada” por parte del juez asociado de mayor antigüedad de este Tribunal, la cual reacción lo lleva a incurrir en un curso de acción desafortunado nunca antes contemplado ni realizado en nuestra jurisdicción.
Las presentes expresiones ciertamente no tienen el propó-sito de refutar la “opinión concurrente” del Juez Negrón Gar-cía. Aparte de que así hacerlo representaría incurrir en el mismo error que él ha cometido, somos del criterio que ello es innecesario. Los argumentos y señalamientos jurídicos, con-forme los dictados de nuestra jurisprudencia, que expresára-mos en la opinión disidente que certificamos el 31 de diciembre *601de 1986 han quedado incólumes; no obstante tener los mismos que “enfrentarse” a dos ponencias en contrario. Prueba irrefutable de ello es la forma evasiva y fugaz en que el amigo Ne-grón discute dichos señalamientos.
El único propósito de la presente ponencia es el de señalar lo perjudicial que al mejor funcionamiento de un tribunal co-legiado como el nuestro resulta el curso de acción seguido por el compañero Juez; con la esperanza de que, al así señalarlo, esta acción no se vuelva a repetir.
HH
El día 26 de junio de 1986 al certificar el Juez Negron García la sentencia mayoritaria del Tribunal en el caso de epí-grafe (1) hizo constar —a solicitud expresa nuestra plasmada en la hoja de trámite de la ponencia por él circulada— que el “Juez Asociado Señor Rebollo López disiente reservándose el derecho de emitir opinión al efecto en el futuro en cuanto al segundo señalamiento de error”; esto es, que el juez que presi-dió el juicio en los méritos debió haberse inhibido de así ha-cerlo por razón de que ante él se había dilucidado una moción de supresión de evidencia.
De forma tal que —aparte de las conversaciones informa-les sostenidas a esos efectos con anterioridad al 26 de junio de 1986— cuando menos desde ese día se tenía pleno conoci-miento de la objeción específica nuestra a la decisión mayori-taria.
Una somera lectura de la opinión disidente que certifica-mos el 31 de diciembre de 1986 es suficiente para que eual-*602quier persona pueda percatarse de que la misma efectiva-mente versa sobre el mencionado segundo señalamiento de error. Ni nada más, ni nada menos. Parece ser que existe una notable diferencia entre meramente escuchar unos argumen-tos y verlos luego plasmados en blanco y negro.
HH HH
Por otro lado, debe quedar meridianamente claro en la mente de todos que la “práctica” de un juez de este Tribunal de reservarse el derecho a emitir una opinión concurrente o disidente en el futuro ni es nueva ni es de nuestra personal creación.
Así de momento, entre otros y a manera de ejemplo, re-cordamos los casos de Ocasio v. Díaz, 88 D.P.R. 676, 754 (1963); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 285 (1978), y García Cruz v. El Mundo, Inc., 108 D.P.R. 174, 183 (1978), donde distinguidos ex miembros de este Tribunal tales como los Honorables Pedro Pérez Pimentel, Ángel M. Martín, y Marco A. Rigau (Q.E.P.D.), respectivamente, se reservaron ese derecho.
Como podemos notar, dicha práctica viene siendo utilizada —y plenamente aceptada por el Tribunal— desde, por lo me-nos, hace más de veinte (20) años. Todo lo que se requiere es que el juez que desee reservarse ese derecho así lo haga cons-tar al momento de certificarse la opinión o sentencia mayori-taria del Tribunal.
Lo que verdaderamente resulta inaudito y difícil de conce-bir es que un miembro de un tribunal colegiado como el nues-tro realice lo efectuado por el amigo Negrón; esto es, certifi-que una sentencia mayoritaria y luego —sin haber hecho re-serva de clase alguna— prepare y certifique por su cuenta una “opinión concurrente” a la misma; ello como “reacción” a la opinión disidente que otro juez emite, el cual oportuna y co-rrectamente se había reservado el derecho a así hacerlo.
*603Somos del criterio que tal acción no sólo puede representar el comienzo de la anarquía en este Tribunal, sino que abre las puertas a la posibilidad de que los casos que se diluciden ante este Foro nunca tengan fin.
Por otro lado, resulta verdaderamente lamentable que el error haya sido cometido por el juez asociado de mayor anti-güedad en el Tribunal, el cual se supone les brinde buen ejem-plo a los otros que fueron designados en fecha posterior. No sé por qué razón me viene a la mente en estos momentos unas palabras de Monseñor José María Escrivá, fundador del Opus Dei, que leimos hace algún tiempo: “¡Qué lástima que quien hace cabeza no te dé ejemplo.”
HH
Ello no obstante, deseamos hacer constar que coincidimos plenamente con el Juez Negrón García respecto a la sabiduría de las palabras del jurista Soto Nieto que surgen de la “opi-nión concurrente” emitida por el primero.
En la opinión disidente que certificamos el día 31 de diciembre de 1986 en López Rodríguez v. Otero de Ramos, ex-presamos, “ [e] scuchar nunca le ha hecho daño a nadie. Por el contrario, si algo demuestra lá experiencia es que el hacerlo impide que actuemos impensada y apresuradamente, lo que a su vez, tiende a evitar las equivocaciones; esto es, que cometa-mos injusticias que luego tengamos que lamentar”. (Énfasis suplido.)
El problema surge cuando el que “escucha”, quizás debido a no haber experimentado o sufrido unas experiencias en particular, no le presta atención a lo que pacientemente se le in-tenta explicar y —por el contrario y como consecuencia de ello— estima que no necesita “escuchar”.
En estas circunstancias muy poco es lo que se puede hacer, excepto disentir. Resulta poco relevante, sin embargo, que ello se lleve a efecto un poco antes o un poco después. La experien-*604cía demuestra que, como regla general, esas personas siguen insistiendo en su error e intentando justificar el mismo.
La presente situación ciertamente no le hace ningún bien a esta Institución, cuyo deber de proteger es obligación de todos sus miembros por igual. Sin embargo, “no hay mal que por bien no venga” se suele decir popularmente en nuestro Puerto Rico. Quizás, en el día de mañana, cuando uno de los miem-bros de este Tribunal “vehementemente” defienda una posi-ción en particular, antes de proseguir adelante, verdadera-mente se “escuche” al que así se expresa.
Debe mantenerse siempre presente que, después de todo, la excelencia y corrección de la decisión a emitirse y, por ende de la justicia es el único objetivo que debe animar a los inte-grantes de un tribunal colegiado como el nuestro. Dicho obje-tivo nunca puede ni debe ser “el prevalecer” por la mera sa-tisfacción de que así sea; el precio a pagarse por ello es de-masiado alto.
Debe recordarse que los seres humanos que hoy como jueces integramos el Tribunal somos pasajeros. Lo perdurable es la calidad de la justicia que día a día dispensamos.
—O—
Voto particular del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 13 de enero de 1987.
A modo de epílogo, al margen de los señalamientos de erro-res del apelante González Navarrete ya debidamente conside-rados por el Tribunal, estimamos de poco valor residual e ins-titucional en esta etapa continuar abundando sobre los funda-mentos jurídicos que apoyan la sentencia de 26 de junio de 1986.
En nuestra opinión concurrente emitida el 8 de enero de 1987, hemos cumplido la misión de juzgar objetivamente su destinatario, el apelante, y no a otros protagonistas del pro-ceso deeisiorio judicial.
*605Basta aclarar que la reserva expresa del derecho a opinar por un juez de este Tribunal fuera de los términos concedidos en la Regla 4(b) del Reglamento(1) —como práctica de con-tadas excepciones que no contribuye a la deliberación colec-tiva e intercambio de ideas antes de adoptarse una decisión final— no es frase talismántica que prive a cualesquiera de sus restantes miembros del derecho implícito a consignar posterior y separadamente su criterio.
Como Tribunal colegiado, salvo las diferencias naturales intelectuales, de productividad y de enfoques, somos iguales. Ninguno de sus miembros puede atribuirse el poder de impo-ner el silencio a los demás. Después de todo, la “situación de magistrados en minoría y en mayoría nunca cristaliza en una línea divisoria fija y permanente ..., sino que responde a una *606situación por completo accidental y pasajera, por lo que el magistrado que hoy queda en minoría, mañana puede estar con la mayoría, y viceversa”. A. Martín Del Burgo y Mar-chán, La situación del magistrado ponente, disidente del crite-rio de la mayoría, en cuanto a la redacción de la sentencia, 1979 Rev. Der. Proc. Iberoamericana 45, 47 (1979).

(1) Sobre esta excepcional práctica, véase la opinión concurrente del Juez Asociado Señor Rigau en Garcia Cruz v. El Mundo, Inc., 108 D.P.R. 174, 183-185 (1978).


(1) Allí, el juez que presidió la vista de los casos en los cua-les se encontró culpable a Toro Goyco fue el mismo juez que investigó los casos y ordenó la presentación de las denuncias en su contra. Bajo las disposiciones entonces vigentes resolvi-mos que el juez que investigaba unos hechos tenía que deter-minar que “se había cometido un delito y que el acusado era el presunto ‘culpable’ ”. Pueblo v. Toro Goyco, 84 D.P.R. 492, 495 (1962). Bajo esa encomienda declaramos que el juez que investigaba el caso criminal no debía ser el juzgador. Es de señalar que el grado de intervención en Pueblo v. Toro Goyco, supra, fue más activo, ya que el juez investigó personalmente el caso y existía “la posibilidad de que en su mente quedaran grabadas las impresiones que pudieran influir en la aprecia-ción que hizo de la prueba el día que se ventiló el caso”. (Én-fasis suplido.) Sentencia, pág. 580.


(1)En el caso de las “sentencias” que emite este Tribunal, las cuales son certificadas por el Secretario, de ordinario se desconoce cuál de los se-ñores Jueces de este Tribunal ha sido el autor de las mismas.
Hacemos referencia al Juez Negrón García como la persona que cer-tificó la sentencia en el presente caso con fecha de 26 de junio de 1986 en vista de que él —en la primera oración de la “opinión concurrente” que ha emitido— públicamente lo reconoce.


(1) Reza:
“Los jueces que intervengan en la decisión de un caso deberán indicar su posición dentro de diez días de circulada una ponencia como sentencia o dentro de veinte días de circulada una ponencia como opinión. Cualquier juez que desee expresar por escrito su criterio deberá notificarlo a los de-más jueces dentro del término indicado y deberá circular su ponencia den-tro de los treinta días siguientes. Este término podrá ser ampliado por el Tribunal, por causa justificada.
“Cuando un juez no se manifestare dentro del término de diez o veinte días —según fuere el caso— o no formulare su ponencia dentro de los treinta días a que se refiere el párrafo anterior, se podrá certificar la deci-sión haciéndose constar su no intervención o su expresión si la hubiere hecho.
“El párrafo anterior no aplicará a las ponencias circuladas durante los últimos 15 días del término de sesiones, en cuyo caso los términos antes prescritos comenzarán a contar desde el primer día hábil del próximo tér-mino de sesiones. En casos de ponencias circuladas durante el primer mes del término de sesiones, el término para devolver o indicar criterio será de treinta días.
“Cuando se circulare una ponencia y ésta recibiere la conformidad de todos los jueces, será certificada por el juez ponente como la decisión del Tribunal. Cuando la ponencia circulada obtuviere la conformidad de una mayoría de los jueces, el juez ponente dará aviso por escrito a los demás jueces, por lo menos veinticuatro horas antes de certificarla como decisión del Tribunal, de su propósito de así hacerlo, informando a su vez los nom-bres de aquellos jueces que se hubieren inhibido o no intervinieren, los que concurrieren y los que disintieren. Al certificarse una ponencia el juez po-nente lo informará por escrito a los demás jueces.”